DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 08/05/2022 has been entered. Claim(s) 17, 21-22, 24, 28, 30-31 and 34 is/are currently amended. Claim(s) 1-15 and 18 has/have been canceled. Claim(s) 16-17 and19-35 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(a) (or pre-AIA  35 U.S.C. 112, first paragraph) and/or 35 U.S.C. 112(b) (or pre-AIA  35 U.S.C. 112, second paragraph) has/have been withdrawn in view of Applicant's amendments to the claims and/or Applicant's submitted remarks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 21-27 and 30-35 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim(s) 21-27 and 30-35 recite the steps of determining a first normalized minute volume based on a first number of breaths; determining a second normalized minute volume based on a second number of breaths; and determining a minute volume ratio value by dividing the second normalized minute volume by the first normalized minute volume. Applicant discloses these normalized minute volume determination(s) encompass relatively straightforward mathematical operations, such as adding together several tidal volumes, dividing values, etc. Accordingly, these limitations, as drafted, is a process that, under its broadest reasonable interpretation, also covers performance of the limitations in the mind. The pending claims lack any indication that a computer is even used as a tool to perform the steps, supporting the position that these steps are capable of being practically performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Accordingly, the above-noted claims recite an abstract idea(s) (mathematical operations and/or mental process).
The claims recite additional steps of receiving physical girth measurements of a girth band positioned around a torso of a wearer; averaging the received physical girth measurements over specified periods of time to obtain averaged physical girth measurements, and based on the averaged physical girth measurements, displaying breath data on a graphical user interface display such that for each breath of the wearer a position of a first point corresponds to a maximum girth of the breath, a position of a second point corresponds to a minimum girth of the breath, and a slope of a line between the first and second points corresponds to an inhalation rate of the breath or a comparable triangle display (claim 1). There is no connection between these additional steps and the recited judicial exception. There is no indication that the displayed data is used make any of the determinations, there is no indication that girth data is used for minute volume determinations, etc. As there is no link between the additional step(s) and the judicial exception, the abstract idea is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims further recite the additional steps of displaying a graph of the calculated minute volume ratio and displaying a predetermined threshold and different colors based on the threshold. These limitations are directed to insignificant extra-solution activities, i.e., outputting the result of the abstract idea, such that the displaying limitations do not integrate the abstract idea into a judicial exception. Additionally, generically displaying a calculated parameter as a function of time and using lines or colors to distinguish/differentiate normal/abnormal values is a well-known feature/technique in medical/vital sign displays to allow a user to readily differentiate normal and abnormal readings. Accordingly, these additional limitations do not integrate the above-noted abstract idea into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 19-20 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,076,281 A (previously cited, Gavish) in view of "The Respiration Rate Estimation Method based on the Signal Maximums and Minimums Detection and the Signal Amplitude Evaluation" (previously cited, Lukočius) and US 2011/0054341 A1 (previously cited, Jeong); or alternatively, over Gavish in view of Lukočius, Jeong and US 2007/0142741 A1 (previously cited, Berthon-Jones).
Regarding claim 16, Gavish teaches/suggests a method comprising: 
receiving physical girth measurements of a girth band positioned around a torso of a wearer (col. 3, lines 14- 24, sensor 4 attached to a flexible belt affixed around a user's chest); and
based on the physical girth measurements, generating breath data, wherein a position of an apex vertex of a given breath corresponds to a maximum girth of the breath of the wearer, a position of a base vertex of the given right triangle corresponds to a minimum girth of the breath, and a slope of a hypotenuse between the apex and base vertices corresponds to an inhalation rate of the breath (Fig. 3A; col. 3, lines 14- 24, generating a biosignal from the physical girth measurements, where a minimum point corresponds to beginning of inhalation and a maximum point corresponds to end of inhalation, etc.).
Gavish does not teach the method comprises averaging the received physical girth measurements over specified periods of time to obtain averaged physical girth measurements.
Lukočius teaches/suggests receiving physical girth measurements of a girth band positioned around a torso of a wearer (Fig. 1, elastic strap with a woven sine wave isolated conductor on it); and averaging the received physical girth measurements over specified periods of time to obtain averaged physical girth measurements to produce a respiration signal (pg. 52, Signal Preprocessing, Conclusions, etc. where data is filtered with a moving average filter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gavish with averaging the received physical girth measurements over specified periods of time to obtain averaged physical girth measurements as taught/suggested by Lukočius in order to filter/suppress extraneous information in the received girth measurements, such as body motion (Lukočius, pg. 52, Signal Preprocessing). 
Gavish as modified does not expressly teach displaying the breath data (i.e., the biosignal from which parameters are calculated) on a graphical user interface display. 
Jeong discloses a comparable method comprising receiving girth measurements to produce a respiration signal, etc., and further suggests displaying obtained lung capacity measurements (e.g., changes in lung capacity over time, as illustrated in Fig. 5) to permit a user to observe abnormal conditions, such as sleep apnea (¶ [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gavish with displaying the generated breath data (i.e., the RA curve of Figure 3) as taught/suggested by Jeong in order to permit a user to observe abnormal respiratory conditions that occur during monitoring (Jeong, ¶ [0062]). 
Gavish teaches/suggests an inhalation portion of a breath generally forms a right triangle, particularly when the end of inhalation is marked with a vertical line, which forms a right-angled vertex with the origin of the plot (e.g., Fig. 3A). Gavish as modified does not expressly teach displaying breath data on the graphical user interface display in the form of a plurality of right triangles each representing a breath, each right triangle having the right-angled vertex, the apex vertex, and the base vertex. However, as noted above, this shape is observable in the displayed breath data, such that at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to display breaths in the form of a plurality of right triangles because Applicant has not disclosed that displaying a triangle provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with displaying the breath data in the manner disclosed by Gavish because either arrangement permits visualization of pertinent inhalation parameters (timing, rate, etc.).
Alternatively/Additionally, Berthon-Jones discloses inspiratory waveforms approximate a right triangle (e.g., ¶ [0044]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gavish with displaying each breath of the breath data on the graphical user interface display in the form of a plurality of right triangles having a right-angled vertex, a apex vertex, and a base vertex in order to provide an easily visualized approximation of the breath for observation by a user, particularly when only inspiratory parameters are desired for observation. 
Regarding claim 19, Gavish as modified teaches/suggests the limitations of claim 16, as discussed above, but does not teach the specified periods of time are between 0.45 to 0.72 seconds. However, Lukočius discloses the order of the moving average filter (e., the amount of immediately preceding samples utilized by the filter) provides a quality that can be optimized; in particular, Lukočius discloses increasing the filter order/amount of preceding data utilized by the filter increases suppression of noise peaks, but that said filter order/amount of preceding data utilized by the filter must not be too high, because such a filter may suppress respiratory information (pg. 52, Signal Preprocessing). Accordingly, since Lukočius teaches and/or suggests the duration of immediately preceding data utilized for blurring the data provides a quality which can be optimized (e.g., suppression of noise without suppressing respiratory activity), the specific claimed ranges of 0.45 to 0.72 seconds for averaging data would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
Regarding claim 20, Gavish as modified teaches/suggests the limitations of claim 16, and further suggests a width of the given right triangle from the base vertex to the right-angled vertex corresponds to inhalation time of the corresponding breath (Gavish, Fig. 3A). While not explicitly stated, the height of the given right triangle or breath corresponding to tidal volume of the breath is understood to be an inherent feature of the displaying triangle/breath. This is supported by Jeong, which discloses the height of the physical girth measurement waveform corresponds to tidal volume (Fig. 5). 
Regarding claims 28 and 29, Gavish teaches/suggests a method comprising: 
receiving physical girth measurements of a girth band positioned around a torso of a wearer (col. 3, lines 14- 24, sensor 4 attached to a flexible belt affixed around a user's chest); and
based on the physical girth measurements, generating breath data such that for each breath of the wearer a position of a first point corresponds to a maximum girth of the breath, a position of a second point corresponds to a minimum girth of the breath, and a slope of the waveform/data between the first and second points corresponds to an inhalation rate of the breath (Fig. 3A; col. 3, lines 14- 24, generating a biosignal from the physical girth measurements, where a minimum point corresponds to beginning of inhalation and a maximum point corresponds to end of inhalation, etc.).
Gavish does not teach the method comprises averaging the received physical girth measurements over specified periods of time to obtain averaged physical girth measurements.
Lukočius teaches/suggests receiving physical girth measurements of a girth band positioned around a torso of a wearer (Fig. 1, elastic strap with a woven sine wave isolated conductor on it); and averaging the received physical girth measurements over specified periods of time to obtain averaged physical girth measurements to produce a respiration signal (pg. 52, Signal Preprocessing, Conclusions, etc. where data is filtered with a moving average filter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gavish with averaging the received physical girth measurements over specified periods of time to obtain averaged physical girth measurements as taught/suggested by Lukočius in order to filter/suppress extraneous information in the received girth measurements, such as body motion (Lukočius, pg. 52, Signal Preprocessing). 
Gavish as modified does not expressly teach displaying the breath data (i.e., the biosignal from which parameters are calculated, or points thereof identified above) on a graphical user interface display. 
Jeong discloses a comparable method comprising receiving girth measurements to produce a respiration signal, etc., and further suggests displaying obtained lung capacity measurements (e.g., changes in lung capacity over time, as illustrated in Fig. 5) to permit a user to observe abnormal conditions, such as sleep apnea (¶ [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gavish with displaying the generated breath data (i.e., the RA curve of Figure 3 including the first and second points, etc., as discussed above) as taught/suggested by Jeong in order to permit a user to observe abnormal respiratory conditions that occur during monitoring (Jeong, ¶ [0062]). 
As noted above, Gavish teaches/suggests a slope of waveform/data, which is approximately linear, between the first and second points corresponds to an inhalation rate of the breath (Fig. 3A; col. 3, lines 14- 24, generating a biosignal from the physical girth measurements, where a minimum point corresponds to beginning of inhalation and a maximum point corresponds to end of inhalation, etc.), wherein a horizontal component of the substantially linear portion corresponds to inhalation time of the corresponding breath (Fig. 3A). While not explicitly stated, a vertical component of the substantially linear portion corresponding to tidal volume of a breath is understood to be an inherent feature of the displaying breath data based on physical girth measurement. This is supported by Jeong, which discloses the height of the physical girth measurement waveform corresponds to tidal volume (Fig. 5). Gavish does not expressly teach displaying this substantially linear portion as a straight line. However, as noted above, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to display the breaths (or at least the inhalation portions thereof) as a straight line because Applicant has not disclosed that displaying the data in this manner provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with displaying the breath data in the manner disclosed by Gavish because either arrangement permits visualization of pertinent inhalation parameters (timing, rate, etc.).
Alternatively/Additionally, Berthon-Jones discloses inspiratory waveforms approximate a right triangle (e.g., ¶ [0044]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gavish with displaying the breaths (or at least the inhalation portions thereof) as a straight line in order to provide an easily visualized approximation of the breath for observation by a user, particularly when only inspiratory parameters are desired for observation. 


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavish in view of Lukočius and Jeong (or Gavish in view of Lukočius, Jeong and Berthon-Jones) as applied to claim(s) 16 above, and further in view of US 2005/0119586 A1 (previously cited, Coyle). 
Regarding claim 17, Gavish as modified teaches/suggests the limitations of claim 16, as discussed above, but does not disclose a sampling frequency or frequency of reading physical girth measurements, such that Gavish as modified does not teach reading physical girth measurements of the girth band between 30 and 34 times per second.
Coyle teaches/suggests reading physical girth measurements approximately 30 times per second is sufficient for respiration monitoring. Additionally, Coyle teaches/suggests the sampling frequency is a result-effective variable, disclosing that higher sampling frequencies permit higher resolution, more accurate calculations while lower sampling frequencies requires less storage capacity (¶ [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gavish with reading physical girth measurements of the girth band between 30 and 34 times per second as taught/suggested by Coyle in order to provide sufficient resolution for respiration monitoring (Coyle, ¶ [0051]). Alternatively, since Coyle teaches and/or suggests sampling frequency provides a quality which can be optimized (e.g., tradeoff between resolution/accuracy and storage requirements), reading physical girth measurements of the girth band less than 30 times per second would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
With respect to rejections under 35 U.S.C. 101, Applicant submits, "Specifically, Claims 21 and 25 depend from Claim 16 and Claims 30 and 34 depend from Claim 28. By definition, a dependent claim "include[s] all the limitations of," and acts to "further limit[]," the claim from which it depends. 1 The Office appeared to acknowledge that Applicant's Claims 16 and 28 are directed to statutory subject matter.2 Therefore, claims that, by definition, incorporate all the limitations of, and act specifically to "further limit[]," Claims 16 and 28 are also necessarily directed to statutory subject matter. Accordingly, the Office's rejections of Claims 21, 25, 30, and 34 are improper and should be withdrawn" (Remarks, pgs. 6-7). 
The examiner respectfully disagrees. "The evaluation of whether the claimed invention qualifies as patent-eligible subject matter should be made on a claim-by-claim basis, because claims do not automatically rise or fall with similar claims in an application. For example, […] even if an independent claim is determined to be eligible, a dependent claim may be ineligible because it adds a judicial exception without also adding limitations that integrate the judicial exception or provide significantly more. Thus, each claim in an application should be considered separately based on the particular elements recited therein." See MPEP 2106.07. This is the fact pattern of the claims of the present application. Claims 21 and 30 (and claims dependent thereon) add a judicial exception (abstract idea) without also adding limitations that integrate the judicial exception or provide significantly more. As noted in the rejection of record, apart from being recited as part of the same method, there is no connection between the additional steps (of the independent claims) and the recited judicial exception. Specifically, there is no indication that the displayed triangle/breath data is used make any of the determinations, no indication that the girth measurements/data is used for minute volume determinations, etc. As there is no link between the additional step(s) and the judicial exception, the abstract idea is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
With respect to the prior art, Applicant submits Gavish does not disclose, generally or otherwise, a plurality of right triangles, does not teach/suggest marking the end of an inhalation with a vertical line, and, even if the inhalation portion of the curved waveform of Figure 3A of Gavish could be interpreted as loosely forming a right triangle, any such loosely-formed right triangle still is smooth and soft curves of a waveform, lacking a "hypotenuse" (Remarks, pgs. 7-8). 
The examiner respectfully disagrees. Gavish illustrates the inspiration portion of the waveform generally forms a right triangle, defined by an inhalation time and amplitude/volume. One of ordinary skill in the art would readily recognize the shape as "generally" triangular, i.e., three sides and three corners, or "loosely forming a right triangle." Secondly, Gavish illustrates the inhalation portion of the breath (hereinafter referred to as merely "breath," consistent with the use of the term in the present application), and the relevant parameters thereof utilized by the disclosed method consists of a horizontal time component and a vertical amplitude/volume component. The breath that "loosely" or "generally" form a right triangle. The examiner notes the rejection of record indicates that using a right triangle to illustrate the breath or the parameters thereof rather than the "smooth and soft curve" expressly illustrated by Gavish does not appear to be any more than a mere matter of design choice, which Applicant's remarks do not appear to fully address. Specifically, there is no advantage, particular purpose, stated problem solved by illustrating the loosely formed right triangle disclosed by Gavish as a right triangle, or with straight (as opposed to smooth/curved lines).
With respect to the modification(s) in view of Berthon-Jones, Applicant submits, "The mere statement that a waveform may sometimes 'approximat[e]' a right triangle is in no way equivalent to actually 'displaying breath data on a graphical user interface display in the form of a plurality of right triangles' (emphasis added), as recited in Applicant's Claim 16" (Remarks, pg. 8).
The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Gavish as modified teaches/suggests displaying breath data. Berthon-Jones discloses a right triangle is a reasonable approximation of a breath, which appears consistent with the interpretation of the illustrated breath waveform data of Gavish as discussed above. In view of the disclosure of Berthon-Jones, one of ordinary skill in the art would readily appreciate that alternatively displaying the breaths as right triangles would provide a user of a reasonable approximation of the monitored breath data that includes/illustrates the relevant breath parameters disclosed by Gavish (e.g., inhalation time, inhalation amplitude, etc.).
Applicant further submits, "[The] motivation to average the sensor measurements of Gavish is lacking" because Gavish operates on rhythmic biosignals in real-time (Remarks, pgs. 8-9). 
The examiner respectfully disagrees. Applicant fails to identify how averaging prevents real-time operation. To the contrary, Lukočius expressly states the method disclosed therein, which includes the averaging, can be used in real-time (Introduction). 
While the language of claim 28 is not identical, the examiner believes Applicant's remarks with respect to this claim (Remarks, pgs. 9-10) have been addressed above. 
Lastly, Applicant submits, "Claims 21-27 and 30-35 were not rejected in view of any cited references. In view of the remarks above regarding the rejections under 35 U.S.C. §§ 101 and 112, Applicant respectfully asserts that Claims 21-27 and 30-35 are in condition for allowance. Formal allowance of Claims 21-27 and 30-35 is respectfully requested" (Remarks, pg. 10). 
Applicant's remarks are not persuasive for at least the reasons noted above. However, the prior art of record does not teach/suggest, in combination with the remaining recited steps, the limitations of claims 21 and 30. With respect to potential amendments that would integrate the abstract idea into a practical application and/or amount to significantly more than the abstract idea, the examiner notes the combined/simultaneous display of the plurality of breaths represented by right triangles and the minute volume ratio value trend plot as illustrated in Applicant's Figure 8 appears to amount to significantly more than the abstract idea (i.e., beyond a generic and/or well-understood, routine and/or conventional output/display). While directed to outputting a result of the abstract idea, the combination of both right triangle breath data and minute volume ratio as a function of time does not appear to be well-understood, routine and/or conventional in the field. Amendments, e.g., to claims 22 and 31, commensurate in scope with the combined display of the claimed breath data and minute volume ratio value over time as illustrated in Applicant's Figure 8 would overcome the outstanding rejections under 35 U.S.C. 101. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791